Citation Nr: 0111358	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  94-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a right eye injury and, if so, whether all of 
the evidence both old and new warrants the grant of service 
connection.

2.  Entitlement to service connection for the residuals of a 
left eye injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening a 
claim for entitlement to service connection for the residuals 
of a right eye injury, denied entitlement to service 
connection for the residuals of a left eye injury, denied 
entitlement to service connection for a skin disorder, and 
denied entitlement to service connection for hypertension.  

In February 1996 the Board remanded the case to the RO for 
additional development.

In June 1998 the RO granted entitlement to service connection 
for tinea versicolor and post-traumatic stress disorder 
(PTSD), denied reopening a claim for entitlement to service 
connection for the residuals of a right eye injury, denied 
entitlement to service connection for the residuals of a left 
eye injury, and denied entitlement to service connection for 
hypertension.

In March 1999 the Board remanded the issues of whether new 
and material evidence to reopen a claim for entitlement to 
service connection for the residuals of a right eye injury 
had been submitted, entitlement to service connection for the 
residuals of a left eye injury, and entitlement to service 
connection for hypertension, to the RO for additional 
development.  It was noted that the issue of entitlement to 
service connection for a skin disorder had been granted and 
was no longer in appellate status.  


FINDINGS OF FACT

1.  In July 1988 the RO denied reopening the claim for 
entitlement to service connection for the residuals of a 
right eye injury.  The veteran was notified of this decision 
and of his appellate rights by VA letter dated August 16, 
1988.  He did not appeal.

2.  The evidence submitted since the July 1988 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

4.  The available medical evidence is sufficient for an 
adequate determination of the matters on appeal.

5.  The veteran was engaged in combat with the enemy during 
active service in Vietnam.

6.  Persuasive medical evidence demonstrates the veteran's 
present right eye disorders are not the result of injuries or 
disease incurred during active service.

7.  Persuasive medical evidence demonstrates the veteran's 
present left eye disorders are not the result of injuries or 
disease incurred during active service.

8.  Persuasive medical evidence demonstrates the veteran was 
first provided a diagnosis of hypertension in approximately 
1989.

9.  Persuasive medical evidence demonstrates the veteran's 
present hypertension was not incurred in or aggravated by 
active service, was not manifest to a degree of 10 percent or 
more within one year of his discharge from service, and was 
not proximately due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision that denied reopening the 
claim for entitlement to service connection for the residuals 
of a right eye injury is final.  38 U.S.C.A. § 4005; 
38 C.F.R. § 19.192; (currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000)).

2.  Evidence submitted since the July 1988 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for the residuals of a 
right eye injury is new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's present right eye disorders were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).

4.  The veteran's present left eye disorders were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).

5.  The veteran's hypertension was not incurred in or 
aggravated by service, was not manifest to a degree of 10 
percent or more within one year of his discharge from 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to July 1988

In his May 1977 application for VA benefits the veteran 
reported he was treated at an aid station in Chu Lai, 
Vietnam, in the fall of 1967 for a jet fuel eye burn and in 
May or June 1968 for shrapnel injuries.  

In June 1977 the RO received the veteran's service medical 
records which included an October 1968 separation examination 
report but no records indicative of treatment he received 
while he was in the Republic of Vietnam.  The available 
reports are negative for complaint or treatment for eye 
injuries, hypertension, or high blood pressure.  The October 
1968 separation examination report noted normal clinical 
evaluations of the eyes, heart, and vascular system.  Sitting 
blood pressure findings were 126/76.  The veteran denied eye 
trouble in his report of medical history.

A June 1977 rating decision noted the veteran's claims for 
eye and ear injuries were disallowed.  The veteran was 
notified by correspondence dated July 7, 1977, that 
disability had not been shown by the evidence of record.  

In June 1988 the veteran submitted an application for VA 
benefits, including for right eye problems.  The application 
identified no in-service or post-service medical treatment 
for an eye disorder.  

In a July 1988 rating decision the RO, inter alia, denied 
reopening the claim for entitlement to service connection for 
the residuals of a right eye injury.  The veteran was 
notified of the decision by correspondence dated August 16, 
1988.


Evidence of Record After July 1988

In correspondence dated in June 1992 the veteran reported 
that he sustained wounds to the right and left eyes during a 
mission over "Chi Lai" and that he had been taken to "Chou 
Lai" where surgery was performed to place the right eye back 
in the eye socket and where the left upper eye lid was 
repaired with stitches.  He stated he received the Purple 
Heart Medal for these wounds.  He noted he had been recently 
treated at the Miami VA medical facility for a bilateral eye 
problem.  He also stated that he had hypertension.

In July 1992 the RO notified the veteran that they were 
working on his claim but that additional information was 
required to substantiate his claim.  The RO requested the 
veteran identify medical treatment received for the claimed 
disabilities and authorize a request for the RO to obtain 
private medical records.  In separate correspondence the 
veteran was notified that new and material evidence was 
required to reopen a claim for entitlement to service 
connection for an eye disorder.

In August 1992 the RO received treatment records from the 
Miami VA Medical Center, including a March 1991 report which 
noted the veteran had reported a one year history of 
hypertension and provided a diagnosis of presbyopia without 
opinion as to etiology.  Reports dated in March and April 
1992 also noted diagnoses of hypertension but provided no 
opinion as to etiology.  

In August 1992 the RO requested private medical records 
identified and authorized by the veteran for treatment during 
the period from July 1991 to August 1992 at the South Miami 
Hospital.  In September 1992 the RO received private hospital 
records, including April 1992 emergency department reports 
which provided diagnoses of accelerated hypertension and 
nasal bleeding.  A subsequent report noted that the veteran 
had been found to be hypertensive and was undergoing therapy. 

In a December 1992 statement the veteran stated, in essence, 
that he had been informed that records related to his service 
in Vietnam had been destroyed prior to his discharge from 
service.  

At a personal hearing in April 1993 the veteran testified 
that he sustained shrapnel wounds to the left and right eyes.  
He stated that the right eye had been knocked out of the eye 
socket and that he had undergone surgery to have the eye 
replaced.  He reported he had been treated at a battalion aid 
station for 3 to 4 weeks but was unable to recall the month 
or time of year the injuries were incurred.  The hearing 
officer noted that an approximately one inch area to the 
right upper eyelid could be observed that might possibly be a 
residual of the claimed injuries.  The veteran also testified 
that he had received VA treatment for high blood pressure and 
stated that he was first informed that his blood pressure was 
high during a period of hospitalization in the 1970's when he 
was 38 or 39 years old.  

In May 1993, in response to a request to the National 
personnel Records Center (NPRC) for information related to 
the veteran's participation in combat, wounds received, 
awards, and receipt of the Purple Heart Medal, the RO 
received copies of the veteran's service personnel records.  
The records included a list dated in February 1968 of 
servicemen awarded the Purple Heart which indicated the 
veteran received combat wounds on November 28, 1967; however, 
no other information as to the nature of any wounds were 
provided.

In September 1993, in response to an RO request for 
information related to the veteran's combat wounds, the U.S. 
Army & Joint Services Environmental Support Group (ESG) 
suggested they request copies of the veteran's service 
personnel file from NPRC.  

A January 1994 NPRC report noted that a search of Vietnam 
surgical hospital records had been negative.

In a February 1994 hearing officer's decision and a March 
1994 statement of the case the veteran and his service 
representative were notified of the efforts taken to obtain 
relevant service medical records.  They were also notified 
that attempts to obtain evidence related to the claimed right 
eye disorder had been unsuccessful, that evidence of a left 
eye disability had not been submitted, and that no evidence 
demonstrating hypertension related to active service had been 
submitted.

At a personal hearing before a Member of the Board the 
veteran testified that he could recall no additional 
information related to the right eye wound he received during 
service.  Transcript p. 3 (July 1995).  He stated he had only 
written to his mother about the injury and that she died in 
1989.  Tr. p. 4.  He identified servicemen with whom he 
served that he claimed could provide information as to his 
injuries.  Tr. p. 3, p. 8.  He reported he received treatment 
for his eye disorder at the Miami VA Medical Center but could 
not recall when he was treated.  Tr. p. 6.  He stated that he 
had been informed that his Vietnam service records were 
destroyed when the administration building was attacked 
during the Tet Offensive.  Tr. p. 7.  He stated he was unable 
to remember if his left eye injury was incurred at the same 
time as the right eye but later reported that his treatment 
at a battalion aid station had included stitches and patches 
to both eyes.  Tr. p. 8, p. 18.

The veteran also testified, in essence, that his hypertension 
was related to PTSD.  Tr. p. 10.  He stated he was unable to 
recall if he had been treated for hypertension during active 
service.  Tr. p. 16.

In February 1996 the Board remanded the case to the RO, in 
part, to have the RO provide the veteran an opportunity to 
submit buddy statements to substantiate his claims.  

In May 1996 the veteran submitted correspondence providing a 
list of 5 names and addresses in response to an RO request 
for buddy statements to substantiate his claims.  

In correspondence dated in August 1996 the RO requested the 
former servicemen identified by the veteran provide written 
statements to assist in the processing of the veteran's 
claim.  The veteran was also notified that the correspondence 
had been sent but that VA could not compel them to respond.  

In September 1996 the RO received a statement from M.E.L. 
indicating that he could not recall the incident described in 
the RO correspondence and did not recognize the veteran's 
name. 

The veteran and his service representative were notified of 
the efforts taken by the RO to substantiate the claims and of 
the evidence received in a June 1998 rating decision and a 
June 1998 supplemental statement of the case.  

In January 1999 the veteran was notified the Board Member who 
had conducted his July 1995 hearing was no longer employed by 
the Board.  The veteran was provided an opportunity to 
request a hearing before another Board Member but in 
February 1999 indicated he did not want an additional 
hearing.  

In March 1999 the Board remanded the case to the RO, in part, 
to provide the veteran VA ophthalmology and cardiovascular 
examinations for opinions as to the current nature and 
etiology of any eye disabilities or hypertension.  

In May 1999 the veteran underwent a VA ophthalmology 
examination and in September 2000 the RO received an addendum 
to the examination report clarifying the examiner's opinion 
as to etiology.  The diagnoses included ocular hypertension 
and right eye post-laser iridectomy.  In the September 2000 
addendum the examiner stated that there was no evidence of 
trauma to the eyes at any time and that the veteran's claim 
that his eye had been knocked out of its socket was not 
substantiated by the examination.

In June and July 1999 the veteran underwent evaluation at a 
VA cardiology clinic and in August 2000 the RO received an 
opinion as to etiology.  The August 2000 examiner reported 
that the veteran's hypertension was primary in nature and 
that the evidence of record did not indicate his idiopathic 
hypertension was related to his military service.  

The veteran and his service representative were notified of 
the efforts taken by the RO to substantiate his claims and of 
the evidence received in a September 2000 supplemental 
statement of the case.

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in July 1988 the RO denied reopening a claim 
for entitlement to service connection for the residuals of a 
right eye injury.  The veteran was notified by correspondence 
dated August 16, 1988, but did not appeal; therefore, the 
rating decision is final.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 19.192; (currently 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2000)).

Review of the record reveals that the previous denials of 
entitlement to service connection for the residuals of a 
right eye injury were based upon the RO's determination that 
the evidence of record did not demonstrate a present eye 
disability.  The Board notes, however, that the evidence 
added to the claims file since the July 1988 rating decision 
includes VA medical records indicating diagnoses of ocular 
hypertension and right eye post-laser peripheral iridectomy.  

As these diagnoses represent present right eye disabilities 
not previously of record and which may possibly be related to 
active service, the Board finds the information provided in 
support of the application to reopen the claim for service 
connection includes new evidence which bears directly and 
substantially upon the specific matter under consideration 
and that "new and material" evidence has been submitted.  
See 38 C.F.R. § 3.156(a).  Therefore, the claim must be 
reopened.

Duty to Assist

As noted above, there has been a significant change in VA law 
during the pendency of this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claims and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The Board further 
finds that the March 1993 statement of the case and the June 
1998 and September 2000 supplemental statements of the case 
adequately notified the veteran of the efforts taken to 
obtain relevant records and of the future action to be taken 
by VA.  

While the veteran testified that he received treatment for 
hypertension at the Miami VA Medical Center in the 1970's, 
the Board finds he has not adequately identified VA treatment 
records sufficient to warrant additional development.  The 
Board also notes that his vague assertions of having been 
treated for this disorder soon after service is inconsistent 
with the existing medical evidence of record, including a 
March 1991 VA clinical report indicating the veteran had 
reported a one year history of hypertension.  

Although service records and service awards indicate the 
veteran was wounded during combat and the veteran reported he 
received medical treatment for his wound during service in 
Vietnam, the veteran also testified that he had been informed 
that the records of his service in Vietnam had been destroyed 
during an enemy attack.  VA efforts to obtain the veteran's 
service records or alternative service medical or personnel 
records were unsuccessful.  Therefore, the Board is 
reasonably certain that additional pertinent records do not 
exist and that further efforts to obtain records would be 
futile.  

The Board notes that the veteran received VA medical 
examinations and that medical opinions necessary for adequate 
determinations of the matters on appeal have been obtained.  
Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Combat

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.304(d) (2000).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Based upon the evidence of record, the Board finds the 
veteran was engaged in combat with the enemy.  The February 
1968 service department Purple Heart Awards report 
demonstrates the veteran received wounds in connection with 
operations against a hostile force in the republic of 
Vietnam.  Therefore, the provisions under 38 U.S.C.A. § 1154 
are applicable in this case.

The Board notes, however, that Court has held that 
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Service connection can also be granted for certain chronic 
diseases, including hypertension, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (2000).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2000).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

In this case, although the veteran is a combat veteran and, 
generally, his statements may be accepted as proof of an 
inservice injury or disease, persuasive medical evidence 
demonstrates he has no present eye disability due to his 
claimed service injuries or any other trauma and that his 
hypertension was not incurred in or otherwise related to 
active service.  The September 2000 VA ophthalmology examiner 
specifically found that there was no evidence the veteran had 
experienced trauma to the eyes at any time.  The August 2000 
VA cardiology examiner stated that the veteran's hypertension 
was primary in nature with no apparent connection to service 
and that the medical evidence of record revealed a diagnosis 
of hypertension was provided in 1989 which was many years 
after the veteran's discharge from service.  

The veteran has submitted no competent evidence demonstrating 
present eye disorders due to injuries during active service 
or demonstrating that his hypertension was onset during 
active service, within one year of service, or was 
proximately due to a service-connected disability.  
Therefore, the Board must conclude that entitlement to 
service connection for the residuals of right and left eye 
injuries and for hypertension is not warranted.  See 
Collette, 82 F.3d at 392.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claims.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for the residuals 
of a right eye injury, the claim is reopened.

Entitlement to service connection for the residuals of a 
right eye injury is denied.

Entitlement to service connection for the residuals of a left 
eye injury is denied.

Entitlement to service connection for hypertension is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

